NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES RAYMOND ACRES,                            No. 17-15502

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05391-WHO

 v.
                                                MEMORANDUM*
BLUE LAKE RANCHERIA; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      James Raymond Acres appeals pro se from the district court’s order

dismissing his action for failure to exhaust tribal court remedies. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Slep-Tone Entm’t Corp.

v. Wired for Sound Karaoke & DJ Servs., LLC, 845 F.3d 1246, 1248 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2017) (motion to dismiss); Boozer v. Wilder, 381 F.3d 931, 934 (9th Cir. 2004)

(exhaustion of tribal court remedies). We affirm.

      The district court properly dismissed Acres’s action because Acres did not

exhaust tribal court remedies and failed to demonstrate that exhaustion was

excused. See Grand Canyon Skywalk Dev., LLC v. ‘Sa’ Nyu Wa Inc., 715 F.3d

1196, 1200-01 (9th Cir. 2013) (a federal court may not make a ruling on tribal

court jurisdiction until tribal court remedies are exhausted and “a tribal court . . .

must have acted in bad faith for exhaustion to be excused”).

      We do not consider arguments and allegations raised for the first time on

appeal or in the reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009).

      Acres’s motion to take judicial notice (Docket Entry No. 21) is denied.

      AFFIRMED.




                                           2                                     17-15502